Motion to waive strict compliance with certain requirements concerning the record on appeal herein denied. No undue financial or other hardship to defendant is demonstrated in proceeding on a single copy of the record (22 NYCRR 500.2) and on an appendix which will set forth the charge to the jury and portions of the proof on which appellant relies and which may be furnished by mimeograph or other legible reproduction pursuant to rule I (22 NYCRR 500.1). Enlargement of time is granted and the case set down for argument during the November, 1971 session of the Court of Appeals. [See 29 N Y 2d 821.]